Citation Nr: 0308408	
Decision Date: 05/05/03    Archive Date: 05/15/03

DOCKET NO.  99-05 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel




INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from May 1967 to March 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision of the 
Albuquerque, New Mexico, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

This case has previously come before the Board.  In April 
2002, the Board undertook additional development of the issue 
of entitlement to service connection for PTSD.  That 
development having been completed to the extent possible, the 
Board will proceed with adjudication of the appeal.  

The veteran was afforded a travel board hearing before the 
undersigned Administrative Law Judge in January 2002.  A 
transcript of the hearing has been associated with the claims 
folder.  


FINDINGS OF FACT

PTSD is attributable to service.  


CONCLUSION OF LAW

PTSD was incurred as a result of active service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2002).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service records reflect that the veteran is in receipt of a 
Meritorious Unit Citation Award with "V" device.  The 
records reflect that he participated in campaigns, to include 
the Vietnam Campaign and Operation Kentucky in November 1967, 
as well as Operations Pegasus, Scotland II, Napoleon, Saline, 
and Napoleon/Saline in May 1968.  His DD Form 214 lists his 
military occupational specialty as engineer equipment 
mechanic.  

A VA outpatient treatment record, dated in December 1994, 
shows complaints to include irritability, anger outbursts, 
and some insomnia, since Vietnam.  The diagnoses were general 
anxiety disorder, rule out PTSD, and rule out depressive 
disorder.  In April 1995, the diagnosis was anxiety disorder.  

VA treatment records, dated from September 1997 to October 
1997, note the veteran's complaint of PTSD symptoms since 
separation from service.  The assessment was PTSD and 
depressive disorder, not otherwise specified.  

In a statement in support of the claim, received in June 
1998, the veteran indicated that during service, he had been 
under constant attack by the enemy.  He stated that he saw 
men who had been wounded in action, and who were crying for 
help.  He related that he had nightmares and flashbacks in 
association with service.  

VA outpatient treatment records, dated from 1997 to 1998, 
reflect that the veteran was undergoing treatment for PTSD.  
The assessment was PTSD, chronic.  

On VA examination in September 1998, the examiner stated that 
he had reviewed the C-file.  The veteran reported a history 
of having recurrent nightmares related to Vietnam.  The 
relevant diagnosis was PTSD.  The examiner stated that the 
veteran met the PTSD criteria based on his traumatic 
experiences in Vietnam.  

By letter dated in October 1998, T. V., M.D., reported that 
the veteran had been undergoing treatment fro several years 
for chronic and severe PTSD.  Dr. T. V. stated that the 
veteran's psychiatric disorder, with symptoms to include 
severe hyperarousal with insomnia, irritability, difficulty 
controlling anger, and persistent anxiety, was related to the 
his combat service in Vietnam.  

At a personal hearing before the undersigned in January 2002, 
the veteran testified that during service he participated in 
the Tet Offensive.  Transcript at 4 (January 2002).  He 
indicated that during that time his unit was frequently under 
fire during skirmishes.  Id.  

Criteria

Service connection means the facts demonstrate that a disease 
or injury, which results in current disability, was incurred 
or aggravated in active military service or, it is 
proximately due to or the result of service-connected disease 
or injury.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (2002).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2002); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and, 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 U.S.C.A. §1154 (West 1991); 38 C.F.R. 
§ 3.304(f) (2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  The new law 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

The amendments became effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(b) which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton 
v. Gober, 14 Vet. App. 174 (per curiam order) (holding that 
VA cannot assist in the development of a claim that is not 
well grounded). 

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The record shows that the veteran 
was notified in the November 1998 rating decision of the 
reasons and bases for the denial of his claim.  He was 
further notified of this information in the January 1999 
statement of the case.  The Board concludes that the 
discussions in the November 1998 rating decision and in the 
statement of the case, both of which were sent to the 
veteran, informed him of the information and evidence needed 
to substantiate the claim.  These actions satisfied VA's 
notification requirements.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  U.S.C.A. §§ 
5102, 5103.  The veteran has not identified any available 
unobtained evidence that might aid his claim.  The veteran 
was afforded an opportunity to present evidence and argument 
in support of his claim before the undersigned Veterans Law 
Judge.  The actions of the Veterans Law Judge at the hearing 
complied with 38 C.F.R. § 3.103.  In this case, the Board 
finds that VA has done everything reasonably possible to 
assist the veteran.  The Board notes that any defect in the 
VA's duty to notify and assist the veteran is rendered moot, 
as the claim is herein granted.  

Analysis

The Board takes notice of the veteran's service in the Marine 
Corps.  Specially, we recognize the veteran's military 
occupation specialty, period of service, participation in 
various Campaigns during service in Vietnam, and that he is 
in receipt of a Meritorious Unit Citation with "V" device.  

The September 1998 VA examiner stated that the veteran met 
the PTSD criteria based on his traumatic experiences in 
Vietnam.  In October 1998, Dr. T. V. specifically sated that 
the veteran's PTSD was related to service in Vietnam.  

Based on a thorough review of the evidence in this matter, 
the Board finds that there is satisfactory evidence of a 
stressor upon which the diagnosis of PTSD was based.  The 
veteran was a Marine, one of his decorations includes  "V" 
device and he participated in campaigns.  Therefore, the 
appeal is granted.  







ORDER

Service connection for PTSD is granted.  



____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

